Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest a method for treatment of a spinal condition comprising, inter alia, inserting a spinal implant, having an upper body and a lower body, into an intervertebral space, articulating the bodies relative to one another to a desired one of a plurality of angles therebetween, and thereafter actuating a locking mechanism, so as to lock the positions of the upper and lower bodies in the desired relative angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee: /gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993